AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
District of Alaska

In the Matter of the Search of

)
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No.  3:19-MJ-00237-DMS
)
)

Priority Mail Express Parcel EK 343 319 608 US
addressed to “Ray Woods, PO Box 89074, Nuiqsut, AK
99789”

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located inthe __ __ District of Alaska
(identify the person or describe the property to be searched and give its location):

Priority Mail Express Parcel EK 343 319 608 US addressed to “Ray Woods, PO Box 89074, Nuigsut, AK 99789" i is currently
in the possession of the US Postal Inspection Service.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

Non-mailable matter, namely alcohol and other spirituous, vinous, malted, fermented, and intoxicating liquors.

we
YOU ARE COMMANDED to execute this warrant on or before I une 24 LOG (not to exceed 14 days)
C1 in the daytime 6:00 a.m. to 10:00 p.m. Of any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to

 

(United States Magistrate Judge)

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box) on,

O for days (not to exceed 30) © until, the facts j ste Ua date of
oS ea

7)
IS] DEBORAH M. SMITH
\\! CHIEF U.S. MAGISTRATE JUDGE

SIGNATURE REDACTED =

age Ss TNGIUTe

 
  
 
   

 

Date and time issued: 4124 Pi~ G hi 0

l InMz
City and state: nce (aos (ks My
0 NS
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
03:19-MJ-00237-DMS 06/11/2019 9:23 am USPS, Anchorage, AK

 

 

 

Inventory made in the presence of :
B Phillips, Insp J Lonborg

 

Inventory of the property taken and name of any person(s) seized:

Nine (9) 750mL bottles of R&R Canadian Whiskey.

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: _7 l Of? {

Executing officer's signature

 

Jacob Gholson, Postal Inspector Team Leader

 

SETS Dried vidime and title =

 

 

 

 

ro, oWOI , BM Fale oelewe

 

eff rel list _</26/4
SEBORAM M. SMITE D;

   

Case 3:19-mj-00237-DMS Document 2°-Filede@8/26/21 Page 2
